*374Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Henry Davis appeals the district court’s order denying his Fed.R.Crim.P. 36 motion. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Davis, No. 8:00-cr-00424-PJM-2 (D.Md. Nov. 2, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.